                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

DIVERSE MEDICAL MANAGEMENT,                      )
INC., ET AL.,                                    )
                                                 )
       Plaintiffs/Counter-Defendants,            )   Case No.: 4:19-cv-46
                                                 )
v.                                               )
                                                 )   Judge Curtis L. Collier
PLATINUM GROUP USA, INC., ET AL.,                )
                                                 )
       Defendants/Counter-Claimants.             )
                                                 )

                                           ORDER

       Before the Court is Plaintiffs’ motion to enjoin Defendant The Third Friday Total Return

Fund, L.P. (“Defendant”) from proceeding in its Southern District of Florida lawsuit. (Doc. 16.)

The parties have filed a stipulation dismissing this Defendant as a party (Doc. 52), and Plaintiffs

have filed a notice withdrawing their motion to enjoin (Doc. 53). The Clerk of Court is accordingly

DIRECTED to TERMINATE AS MOOT the motion to enjoin (Doc. 16).



       SO ORDERED.

       ENTER:

                                                     /s/_________________________
                                                     CURTIS L. COLLIER
                                                     UNITED STATES DISTRICT JUDGE
